       Case 5:19-cv-00012-FB-HJB Document 5 Filed 03/01/19 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION

MARK MCCOURT LIEBER, JR,             §
TDCJ No. 1969926,                    §
               Petitioner,           §
                                     §
v.                                   §      CIVIL NO. SA-19-CA-12-FB (HJB)
                                     §
LORIE DAVIS, Director,               §
Texas Department of Criminal         §
Justice, Correctional Institutions   §
Division,                            §
                  Respondent.        §

            RESPONDENT’S FIRST MOTION FOR EXTENSION
                 OF TIME WITH BRIEF IN SUPPORT

      This is a habeas corpus case brought by a Texas state prisoner, Mark

McCourt Lieber, Jr., under 28 U.S.C. § 2254. The Director was ordered to file

an answer within thirty days of receipt of the petition, making the Director’s

answer due March 4, 2019. Fed. R. Civ. Proc. 6. Though they were timely

ordered, the state court records necessary to complete the Director’s answer

were only received by the undersigned on February 27, 2018. As a result, the

undersigned has not had sufficient time to review the records and complete the

Director’s response. Additional time to respond is required and would be

greatly appreciated. The Director respectfully requests an extension of thirty

days, up to and including Wednesday, April 3, 2019, to file her response.

      This is the Director’s first request for an extension of time in this cause.

The Director apologizes to the Court for the necessity of this extension.

Moreover, this request is not designed to harass Lieber, nor to unnecessarily
      Case 5:19-cv-00012-FB-HJB Document 5 Filed 03/01/19 Page 2 of 3



delay these proceedings, but to ensure that Lieber’s claims are properly

addressed. Accordingly, the Director respectfully requests an extension of

thirty days, up to and including, Wednesday, April 3, 2019, to complete the

Director’s response.

                               CONCLUSION

      The Director respectfully requests that her First Motion for Extension of

Time be granted.

                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    JEFFREY C. MATEER
                                    First Assistant Attorney General

                                    ADRIENNE McFARLAND
                                    Deputy Attorney General
                                    for Criminal Justice

                                    EDWARD L. MARSHALL
                                    Chief, Criminal Appeals Division


                                    /s/ Jessica Manojlovich
*Lead Counsel                       JESSICA MANOJLOVICH*
                                    Assistant Attorney General
                                    State Bar No. 24055632

                                    P. O. Box 12548, Capitol Station
                                    Austin, Texas 78711
                                    (512) 936-1400
                                    (512) 936-1280 (FAX)

                                    ATTORNEYS FOR RESPONDENT




                                      2
      Case 5:19-cv-00012-FB-HJB Document 5 Filed 03/01/19 Page 3 of 3




                    CERTIFICATE OF CONFERENCE

     I do hereby certify that a conference is not possible because Petitioner is

incarcerated.

                                    /s/ Jessica Manojlovich
                                    JESSICA MANOJLOVICH
                                    Assistant Attorney General


                       CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the above and foregoing

pleading has been served by placing the same in the United States Mail,

postage prepaid, on this the 1st day of March, 2019, addressed to: Mark

McCourt Lieber, Jr., TDCJ No. 1969926, Michael Unit, 2664 FM 2054,

Tennessee Colony, TX 75886.



                                    /s/ Jessica Manojlovich
                                    JESSICA MANOJLOVICH
                                    Assistant Attorney General




                                      3
